DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10868845. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:


1. A computer-implemented method of recovery from failure of a service instance, in a service chain of services that perform at least services A and B, using service instance AA and service instances BA and BB to perform the services A and B, respectively, including: the service instance BA identifying the service instance BB as having a secondary role for packets carrying a stream affinity code which is specified in a service map distributed to service instances, and synchronizing service instance BA state information with the service instance BB after processing a first packet; after failure of the service instance BA, the service instance AA receiving an updated service map, and preparing to forward to the service instance BA a second packet, wherein the second packet includes a same stream affinity code as the first packet 





	From the above table it can be seen, although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims anticipate/complement each other and intended to solve the same issue/problem.
	Both set of claim relate to failure recovery in cloud-based services. The invention provides a system for load balancing in a dynamic service chain, including reducing 
	Dependent claims carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hopen et al. (Pub. No.: US 2010/0024008 A1) is one of the most pertinent art and discloses, Techniques for determining which resource access requests are handled locally at a remote computer, and which resource access requests are routed or "redirected" through a virtual private network. One or more routing or "redirection" rules are downloaded from a redirection rule server to a remote computer. When the node of the virtual private network running on the remote computer receives a resource access request, it compares the identified resource with the rules. Based upon how the identified resource matches one or more rules, the node will determine whether the resource access request is redirected through the virtual private network or handled locally (e.g., retrieved locally from another network). A single set of redirection rules can be distributed to and employed by a variety of different virtual private network communication techniques.
	Chou et al. (Pub. No.: US 2018/0115586 A1) is yet another most pertinent art in the field of endeavor and discloses, techniques for seamlessly updating a cloud-based security service. A dispatcher virtual machine (VM) executing in a cloud data center receives network requests sent from clients located in a remote enterprise location to untrusted remote sites, and routes this network traffic through a chain of security service VMs that analyze the network traffic. During operation, the dispatcher VM determines that an existing security service VM in the chain needs to be upgraded to an updated version, and instantiates an updated chain of security service VMs that includes this updated version. The dispatcher VM then seamlessly transfers the flow of network traffic from the initial chain to the updated chain to seamlessly update the cloud-based security service without interruption. Upon determining that the updated version is operating correctly, the dispatcher VM halts and deallocates the previous version and any other unneeded portions of the initial chain.
	Abhigyan et al. (Patent. No.: US 10,616,321 B2) is yet another most pertinent art in the same field of endeavor and discloses, a distributed stateful load balancer. A first load balancer can store a first portion of a distributed hash table including data over a first range of hash keys. The first load balancer can be in communication with a second load balancer that stores a second portion of the distributed hash table including data over a second range of hash keys. The first load balancer can receive a packet, where a hash value calculated for the packet does not fall in the first range of hash keys. The first load balancer can identify, based on the hash value, that the second load balancer stores data that identifies a path associated with the packet and query the second load balancer to identify the path. The first load balancer can receive the data and forward, along the path, the packet to a network element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Tauqir Hussain/Primary Examiner, Art Unit 2446